DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                            JOHN RICHARDS,
                               Appellant,

                                     v.

                       ASHLEY DALE CROWDER,
                              Appellee.

                              No. 4D15-4034

                              [May 10, 2016]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael G. Kaplan, Judge; L.T. Case No.
2015DR005884AX (59).

  Michele K. Feinzig and Jeremy Dicker of Law Offices of Robin Bresky,
Boca Raton, and Lawrence W. Livoti of Lawrence W. Livoti, P.A., Fort
Lauderdale, for appellant.

   No appearance for appellee.

PER CURIAM.

   John Richards appeals a trial court order denying his motion for relief
from judgment filed pursuant to Florida Rule of Civil Procedure 1.540.
This court has jurisdiction. Fla. R. App. P. 9.130(a)(5). We reverse and
remand for the reasons below.

    This cause arose from a petition for injunction for protection against
stalking that appellee Ashley Crowder filed against Richards, her former
boyfriend. The trial court entered a temporary injunction and set for
evidentiary hearing the matter of whether a final injunction should be
imposed. Richards did not appear at the hearing but Crowder did. The
trial court heard her testimony and entered a final judgment of injunction,
which Richards did not appeal.

    Instead, Richards retained counsel and filed a motion for relief from
judgment pursuant to Florida Rule of Civil Procedure 1.540(b)(1). He
alleged he had low-to-average intelligence with an overall IQ of 88, and his
verbal and comprehension deficits rendered him unable to understand the
meaning of the temporary injunction and notice of evidentiary hearing
served on him. He claimed he did not attend the evidentiary hearing in
part due to fear of losing his job, as he could not find a substitute on short
notice. He said he was attempting to reconcile with Crowder but was
avoiding personal contact with her. Richards said the final judgment of
injunction resulted in permanent, damaging consequences to his life, job
and relationships.

   Attached to the motion were supporting affidavits from Richards and
his mother. His mother stated that Richards was born at a low birth
weight, had difficulty with reading and verbal comprehension, a low
vocabulary, and a deficient memory. Crowder filed no response to this
motion for relief from judgment. The trial court summarily denied the
motion without an evidentiary hearing.

    A trial court order on a motion to vacate judgment is reviewed for abuse
of discretion. Schuman v. Int’l. Consumer Corp., 50 So. 3d 75, 76 (Fla. 4th
DCA 2010); Shiver v. Wharton, 9 So. 3d 687, 689 (Fla. 4th DCA 2009). The
trial court abused its discretion in denying Richards’s motion for relief
from judgment without first conducting an evidentiary hearing. The
motion and supporting affidavits stated a claim of “colorable entitlement
to relief” in order to require an evidentiary hearing. Schleger v. Stebelsky,
957 So. 2d 71, 73 (Fla. 4th DCA 2007) (quoting Smith v. Smith, 903 So. 2d
1044, 1045 (Fla. 5th DCA 2005)). Florida courts have recognized that
illness or psychological conditions, as well as difficulties with reading and
comprehending, can form the basis of a finding of excusable neglect
warranting relief from judgment. See, e.g., Paul v. Wells Fargo Bank, N.A.,
68 So. 3d 979, 985 (Fla. 2d DCA 2011); Franklin v. Franklin, 573 So. 2d
401, 403 (Fla. 3d DCA 1991); Rosenblatt v. Rosenblatt, 528 So. 2d 74, 75-
76 (Fla. 4th DCA 1988).

   We therefore reverse and remand for an evidentiary hearing.

   Reversed and remanded for further proceedings.

WARNER, FORST and KLINGENSMITH, JJ., concur.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                      2